Opinion by
Woodside, J.,
The referee decided against the claimant in this unemployment compensation case. His decision was mailed to the claimant on October 18, 1960. The last day for filing an appeal from the referee to the Unemployment Compensation Board of Review was Friday, October 28,1960. See §502 of the Unemployment Compensation Law of 1936, as amended, 43 P.S. §822. The claimant filed his appeal Monday, October 31, 1960. The board dismissed the appeal as not having been timely filed. The claimant appealed to this Court, where he argued only the merits of the case.
As a general rule, where an act of assembly fixes the time within which an appeal may be taken, courts have no power to extend the time, or to allow the act to be done at a later day as a matter of indulgence. Tuttle Unemployment Compensation Case, 160 Pa. Superior Ct. 46, 49 A. 2d 847 (1946).
*236We have held many times that the appeal provisions of the Unemployment Compensation Law are mandatory, and that an aggrieved party may not appeal after the time prescribed, unless he can prove that he was deprived of his right of appeal by fraud or its equivalent, i.e., wrongful or negligent conduct of the administrative authorities. Turner Unemployment Compensation Case, 163 Pa. Superior Ct. 168, 60 A. 2d 583 (1948); Abrams Unemployment Compensation Case, 180 Pa. Superior Ct. 580, 119 A. 2d 656 (1956); Bee Unemployment Compensation Case, 180 Pa. Superior Ct. 231, 119 A. 2d 558 (1956) ; Marshall Unemployment Compensation Case, 177 Pa. Superior Ct. 259, 111 A. 2d 165 (1955) ; Hood Unemployment Compensation Case, 193 Pa. Superior Ct. 88, 163 A. 2d 896 (1960).
Order affirmed.